Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 1 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 2 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 3 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 4 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 5 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 6 of 7
Case 3:18-bk-33725-SDR   Doc 124 Filed 01/21/20 Entered 01/21/20 12:54:47   Desc
                          Main Document    Page 7 of 7
